DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 8/18/2022 Claims 1, 10, and 19 are amended. Claims 1, 3-5, 7-8, 11-14, 16-17, 21-23, and 25, 27-32 are previously presented. Claims 6, 9, 15, 18, 24, and 26 are canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8, 10-14, 16-17,19-23, 25, 27-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 7, 8, 10, 16, 17, 19, 25, 28, 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2016/0343241, Rossi et al. (hereinafter Rossi) in view of U.S. Patent Application 2016/0133485 Benjamin et al. (hereinafter Benjamin).

2. 	Regarding Claim 1, Rossi discloses A system for testing a safety device (106) ([0068], hazard detection system 205), comprising: 
 	a camera (324) ([0069]-[0070], camera (not shown));
 	a microphone (326) (Fig. 2: 250 microphone; Fig. 4:450 [0176]); 
 	a transceiver (312) ([0061], [0176], implicit feature for using e.g. Bluetooth protocol); and
 	a controller (304) ([202], application running on the mobile device) that receives an indication (702) from at least one of the camera (324), microphone (326), and transceiver (312) that the controller (304) is in proximity to the safety device (106) (“receive command to start sound test 2602, figure 26A [202]), and the controller (304) signals to the safety device (106) to enter a test mode (804) (“transmit sound-test command 2604”, fig. 26A, [202]) and captures information of the safety device (106) in the test mode ([176], “listen to sounds being emitted by the speaker or buzzer”), after which the controller (304) sends the captured information to a storage location ([0176], “provide them to a service for further reporting”), wherein the controller determines a distance between the camera and the safety device using at least the camera.
 	However, Rossi does not explicitly disclose wherein the controller determines a distance between the camera and the safety device using at least the camera to calibrate the audio recordings 
 	Benjamin teaches wherein the controller determines a distance between the camera and the safety device using at least the camera to calibrate the audio recordings ([0039], The calibration process can, set the distance between a camera and the substrate so that the image processing logic can accurately determine distances on the substrate from recorded images)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the usage of the mobile device camera as taught in Rossi to set a distance between the camera and the safety device using recorded images as taught in Benjamin for the purposes of accurately determine distances between the camera and a safety device to verify that a safety device had been tested. Hence, minimizing user efforts. 

3. 	Regarding Claim 7, Rossi discloses The system for testing the safety device (106) of claim 1 includes a light (212) in the safety device (106) being illuminated when the safety device’s identity is ready to be received by the controller (304) ([0185], visual effects can be generated by a hazard detector. visual effects varied in a number of different ways such as brighter or dimmer, with only some of the light participating, and using different colors, e.g., white, blue, green, yellow and red).

4. 	Regarding Claim 8, Rossi discloses The system for testing the safety device (106) of claim 1 includes an audio signal generated by a speaker (208) in the safety device (106) when an identity of the safety device (106) is ready to be received by the controller (304) ([0005], a sound test to verify operation of a speaker and/or alarm within a hazard detection system are described. The sound test can verify that the audible sources such as the alarm and speaker operate at the requisite loudness and frequencies.).

5. 	Regarding Claim 10, Rossi discloses A method for testing a safety device (106) (“hazard detection systems”, [0003]), comprising the steps of:
 	receiving at a controller (304) (inherent) an indication (702) from at least one of the camera (324) (“digital camera 614”, [0051]), the microphone (326) (Fig. 2: “250 microphone”; Fig. 4: “450”, [0176]), and 
 	the transceiver (342) (necessary feature for being “wireless enabled” see also claim 15) that the controller (4304) is in proximity to the safety device (106) (“an inspector scans or otherwise enters information associated with the tag” [0041]),
 	signaling with the transceiver (312) coupled to the controller (304) that the safety device (106) is to enter a test mode (“which action will alert the system that the particular alarm device is to be placed into an alarm condition” [0041]),
 	capturing information associated with the safety device (602) in the test mode, and sending the captured information to a storage location (302) ([0054], photographic information added on reporting screen, beginning and end of).
 	However, Rossi does not explicitly disclose determining a distance between the camera and the safety device with the controller using at least the camera to calibrate the audio recordings 
 	Benjamin teaches determining a distance between the camera and the safety device with the controller using at least the camera to calibrate the audio recordings ([0039], The calibration process can, set the distance between a camera and the substrate so that the image processing logic can accurately determine distances on the substrate from recorded images)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the usage of the mobile device camera as taught in Rossi to set a distance between the camera and the safety device using recorded images as taught in Benjamin for the purposes of accurately determine distances between the camera and a safety device to verify that a safety device had been tested. 

6. 	Regarding Claim 16, Rossi discloses The  method for testing the safety device (106) of claim 10, includes receiving safety device data via the transceiver that is transmitted with the captured information ([0176] When performing a sound check, the hazard detection system establish a communication with the mobile device (e.g., using Bluetooth Low Energy protocol) the mobile device can record the sounds being emitted by the hazard system and provide them to a service for further evaluation and reporting).

7. 	Regarding Claim 17, Rossi discloses The method for testing the safety device (106) of claim 10, includes receiving safety device data via a sensor (308), where the safety device data is transmitted with the captured information by the transceiver (342). ([0176] When performing a sound check, the hazard detection system establish a communication with the mobile device (e.g., using Bluetooth Low Energy protocol) the mobile device can record the sounds being emitted by the hazard system and provide them to a service for further evaluation and reporting).

8. 	Claim 19 is a non-transitory CRM claim, rejected with the same limitations rejected in Claim 1.

9. 	Regarding Claim 25, Rossi discloses The non-transient computer readable media of claim 20, includes instructions for the step of receiving via the transceiver safety device data and sending the safety device data with captured information to the storage location ([0082]-[0084], Self-test module 260 may perform a myriad of analyses on the received audio signal. These analyses may determine amplitude, frequency, and duration of the audio signal being emitted by the alarm. These analyses may be cataloged over time to determine if there is any deterioration in performance).

10. 	Regarding Claim 28, Rossi discloses The system for testing the safety device of claim 1, 
 	However, Rossi does not explicitly disclose wherein the controller calibrates audio recordings of the captured information based on the distance between the camera and the safety device.
 	Benjamin teaches wherein the controller calibrates audio recordings of the captured information based on the distance between the camera and the safety device ([0039], The calibration process can, set the distance between a camera and the substrate so that the image processing logic can accurately determine distances on the substrate from recorded images)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the usage of the mobile device camera as taught in Rossi to set a distance between the camera and the safety device using recorded images as taught in Benjamin for the purposes of accurately determine distances between the camera and a safety device to verify that a safety device had been tested. 

11. 	Claim 30 is a method claim, rejected with the same limitations rejected in Claim 28.

12. 	Claim 32 is a non-transitory CRM claim, rejected with the same limitations rejected in Claim 28.

13. 	Claims 2, 3, 11, 12, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Benjamin as applied to claim 1 above, and further in view of EP 2461299 A2, Bryne.

14. 	Regarding Claim 2, Rossi as modified Benjamin discloses The system for testing the safety device (106) of claim 1 (Rossi; [0068], hazard detection system 205), 
 	However, Rossi, as modified Benjamin does not explicitly disclose wherein the information of the safety device captured in the test mode includes a digital image (806) is captured by the camera (324) 
 	Byrne teaches the information of the safety device captured in the test mode includes wherein a digital image (806) is captured by the camera (324) ([0037], [0040], [0043], photograph the unit (e.g. hazard device. Examiner notes it would be obvious) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile device camera as taught in Rossi as modified by Benjamin to capture the hazard device as taught in Byrne to provide a picture to better illustrate any visual information associated with the device such as an improper mounting, damage or other anomaly.
 	
15. 	Regarding Claim 3, Rossi discloses The system for testing the safety device (106) of claim 2, 
 	However, Rossi does not explicitly disclose where the digital image (806) includes additional testing data (810) from the safety device (106). 
 	Bryne teaches where the digital image (806) includes additional testing data (810) from the safety device ([0040], whenever the test button is pressed the horn will send out a coded signal with information.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile device camera as taught in Rossi as modified by Benjamin to capture the hazard device as taught in Byrne to provide a picture to better illustrate any visual information associated with the device such as an improper mounting, damage or other anomaly.

16. 	Claim 11 is a method claim, rejected with the same limitations rejected in Claim 2.

17. 	Regarding Claim 12, Rossi discloses The method for testing the safety device (106) of claim 11 ([0068], hazard detection system 205), where capturing the digital image (806) further includes capturing the digital image (806) having an image of an identification tag (504) associated with safety device (106) (Examiner notes that the identification tag is well known in a hazard device).

18. 	Claim 20 is a non-transient CRM claim, rejected with the same limitations rejected in Claim 2.
19. 	Claim 21 is a non-transient CRM claim, rejected with the same limitations rejected in Claim 12.

20. 	Claims 4, 5, 13, 14, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Benjamin, further in view of Bryne, as applied to claim 2 above, and further in view U.S. Patent 9905122, Sloo et al. (hereinafter Sloo).

21. 	Regarding Claim 4, Rossi as modified by Benjamin as modified by Bryne discloses The system for testing the safety device (106) of claim 2 (Rossi; [0068], hazard detection system 205), 
  	However, Rossi as modified by Benjamin as modified by Bryne does not explicitly disclose where the digital image (806) includes an image of a vent screen (406) having a plurality of openings, and the controller (301) processes at least a portion of the vent screen image corresponding to at least one of the opening to determine if the vent screen (406) is at least partially blocked 
 	Further Sloo teaches vent screen (406) having a plurality of openings, and the controller (301) processes at least a portion of the vent screen image corresponding to at least one of the opening to determine if the vent screen (406) is at least partially blocked (Fig. 4: 420, 8; Col 30 lines 16-30, vents in back plate 420 )
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile device camera as taught in Rossi as modified by Benjamin and modified by Bryne to capture the hazard device as taught in Sloo to further provide a picture of the partially blocked vent screen for the purposes of simplifying the inspection service of the hazard device.

22. 	Regarding Claim 5, Rossi as modified by Benjamin as modified by Bryne discloses The system for testing the safety device (106) of claim 2, 
 	However, Rossi as modified by Benjamin as modified by Bryne does not explicitly where the digital image (806) includes an image of a vent screen (406) having a plurality of openings, the controller (304) processes at least a portion of the vent screen image corresponding to at least one of the openings to determine a color of the vent screen (406) disposed beneath the vent screen in the image, and the controller 4304) determining a condition of the vent screen (406) based on the determined color, wherein the captured information includes the condition of the vent screen.
 	Further Sloo teaches where the digital image (806) includes an image of a vent screen (406) having a plurality of openings, the controller (304) processes at least a portion of the vent screen image corresponding to at least one of the openings to determine a color of the vent screen (406) disposed beneath the vent screen in the image, and the controller 4304) determining a condition of the vent screen (406) based on the determined color, wherein the captured information includes the condition of the vent screen. (Fig. 4: 420, 8; Col 30 lines 16-30, vents in back plate 420)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mobile device camera as taught in Rossi as modified by Benjamin and modified by Bryne to capture the hazard device as taught in Sloo to further provide a picture of the partially blocked vent screen for the purposes of simplifying the inspection service of the hazard device.

23. 	Claim 13 is a method claim, rejected with the same limitations rejected in Claim 4.
24. 	Claim 14 is a method claim, rejected with the same limitations rejected in Claim 5.
25. 	Claim 22 is a non-transient CRM claim, rejected with the same limitations rejected in Claim 4.
26. 	Claim 23 is a non-transient CRM claim, rejected with the same limitations rejected in Claim 5.

27. 	Claims 27, 29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi in view of Benjamin as applied to claim 1 above, and further in view of U.S. Patent Application 2014/0369549, Liang et al. (hereinafter Liang). 

28. 	Regarding Claim 27, Rossi in view of Benjamin discloses The system for testing the safety device of claim 1, 
 	Rossi in view of Benjamin does not explicitly disclose wherein the controller adds security data to the captured information to prevent improper use or reuse of the captured information.
 	Further Liang teaches wherein the controller adds security data to the captured information to prevent improper use or reuse of the captured information. [0003], discloses adding watermark information to multimedia information to prevent unauthorized use.) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rossi and Benjamin with Liang in order to ensure the security of the captured information.

29. 	Regarding Claim 29, Rossi in view of Benjamin discloses The method for testing the safety device of claim 10, 
 	Rossi in view of Benjamin does not explicitly disclose wherein sending the captured
information to a storage location includes adding security data to the captured information to
prevent improper use or reuse of the captured information.
 	Further Liang teaches wherein sending the captured information to a storage location includes adding security data to the captured information to prevent improper use or reuse of the captured information ([0003], discloses adding watermark information to multimedia information to prevent unauthorized use.) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rossi and Benjamin with Liang in order to ensure the security of the captured information.

30. 	Regarding Claim 31, Rossi in view of Benjamin discloses The non-transitory computer readable media of claim 19, 
 	Rossi in view of Benjamin does not explicitly disclose wherein sending the captured information to a storage location includes adding security data to the captured information to prevent improper use or reuse of the captured information.
 	Further Liang teaches wherein sending the captured information to a storage location includes adding security data to the captured information to prevent improper use or reuse of the captured information. ([0003], discloses adding watermark information to multimedia information to prevent unauthorized use.) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rossi and Benjamin with Liang in order to ensure the security of the captured information.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422